LEASE AGREEMENT


This Lease Agreement (this “Agreement”) is entered into as of Oct. 12, 2010
between and by the following Parties in Dalian, People’s Republic of China
(“China” or “PRC”):


Party A:
Dalian TOFA New Material Development Co., Ltd., with the registered address of 
South area, Lingang Industrial Area of Dalian Economic and Technology
Development Zone, Dalian; and the legal representative of Zheng Chuan-tao.
(hereinafter referred to as “Landlord”)



Party B:
Dalian Xinding New Material Technology Consultancy Inc., with the registered
address of Rm# 2122, Unit one, No. 112 Youhao Road, Zhongshan District, Dalian;
and the legal representative of Liang Hai-yan.(hereinafter referred to as
“Tenant”).



WHEREAS:
1.
Party A, a limited liability company incorporated under the PRC laws;

2.
Party B, a wholly foreign-owned enterprise incorporated under the PRC laws;

3.
Party B has entered into a Business Operation Agreement, Loan Agreement, Equity
Interest Pledge Agreement, Equity Interest Purchase Agreement (collectively
called “Main Agreement”) with Party A and its shareholders dated Oct. 12, 2010;



NOW, THEREFORE, through friendly negotiations and abiding by the principle of
equality and mutual benefit, the Parties hereby agree as follows:


1.  GRANT OF LEASE


Party B, in consideration of “Main Agreement” to be performed and observed by
Party A, does hereby lease and take from the Party A the property described in
Exhibit "A" attached hereto and by reference made a part hereof (the "Leased
Premises"), together with, as part of the parcel, all improvements located
thereon.


2.  LEASE TERM


Total Term of Lease.  The term of such lease starts from the Oct. 12, 2010 until
ten (10) years after signing this Agreement and could be extended upon the
written confirmation by Party B and the extended period shall be determined by
Party B.


3.  PAYMENT OF RENT


Both Parties agree that the rent payable to Party A will be equal to the service
fee under the Business Operation Agreement payable to Party B, during the term
hereof. No further payment from Party B will be required.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  TAXES AND EXPENSES


4.1 Unless otherwise provided in this Agreement, the Parties shall, according to
the PRC laws, bear any and all taxes and expenses pursuant to this Agreement.
Other taxes and reasonable expense regarding the loan shall be borne by Party A.


4.2 Party A shall pay for all water, sanitation, sewer, electricity, heat, gas,
fuel, and other services incident to Party B's use of the Leased Premises,
whether or not the cost thereof be a charge or imposition against the Leased
Premises.


5.  OBLIGATIONS FOR REPAIRS


5.1 PARTY A’S Repairs.  Subject to any provisions herein to the contrary, and
except for maintenance or replacement necessitated as the result of the act or
omission of Party B, the Party A shall be required to repair all defects,
deficiencies, deviations or failures of materials or workmanship in the building
and facilities. Party A shall keep the Leased Premises free of such defects,
deficiencies, deviations or failures during the term hereof.


5.2 PARTY B'S Repairs.  The Tenant shall repair and maintain the Leased Premises
in good order and condition, except for reasonable wear and tear, the repairs
required of Party A pursuant hereto, and maintenance or replacement necessitated
as the result of the act or omission or negligence of the Party A, its
employees, agents, or contractors.


5.3 PARTY B'S Alterations.  Party B shall have the right, from time to time, to
redecorate the Leased Premises and to make such non-structural alterations and
changes in such parts thereof as Party B shall deem expedient or necessary for
its purposes; provided, however, that such alterations and changes shall neither
impair the structural soundness nor diminish the value of the Leased Premises.


5.4 Permits and Expenses.  Party A agrees that it will procure all necessary
permits for making any repairs, alterations, or other improvements for
installations, when applicable. Each Party hereto shall give written notice to
the other party of any repairs required of the other pursuant to the provisions
of this Article and the party responsible for said repairs agrees promptly to
commence such repairs and to prosecute the same to completion diligently,
subject, however, to the delays occasioned by events beyond the control of such
party. Each party agrees to pay promptly when due the entire cost of any work
done by it upon the Leased Premises so that the Leased Premises at all times
shall be free of liens for labor and materials.  Each party further agrees to
hold harmless and indemnify the other party from and against any and all injury,
loss, claims or damage to any person or property occasioned by or arising out of
the doing of any such work by such party or its employees, agents or
contractors. Each party further agrees that in doing such work that it will
employ materials of good quality and comply with all governmental requirements,
and perform such work in a good and workmanlike manner.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Party A’s Representation, Warranties and Promises


6.1 Without prior written consent by Party B, not, upon the execution of this
Agreement, to sale, transfer, mortgage or dispose, in any other form, any Leased
Premises, or to approve any other security interest set on it except the set is
for the Party B’s benefit.


6.2 Without prior written consent by Party B, not to take any action or any
nonfeasance that may affect materially Party A’s asset (included but not limited
to Leased Premises), business and liabilities.


6.3 Without prior written notice by Party B, not cause, inherit, guarantee or
allow the existence of any debt, other than (i) the debt arising from normal or
daily business but not from borrowing; and (ii)the debt disclosed to Party B and
obtained the written consent from Party B.


6.4 Without prior written consent by Party B, not to enter into any material
agreement, other than the agreement in the process of normal business (as in
this paragraph, the amount in the agreement that exceeds a hundred thousand Yuan
(RMB 100,000) shall be deemed as a material agreement).


6.5 In order to keep its ownership of the Leased Premises, to execute all
requisite or appropriate documents, conduct all requisite or appropriate
actions, and make all requisite or appropriate claims, or make requisite or
appropriate defend against fall claims of compensation; to notify Party B the
occurrence or the potential occurrence of any litigation, arbitration or
administrative procedure related to Party A.


6.6 To prudently comply with the provisions of this Agreement and perform all
obligations under this Agreements, without taking any action or any nonfeasance
that sufficiently affects the validity and enforceability of this Agreement.


6.7 The Parties agree and confirm the meaning of “Party B’s written notice”
pursuant to this Agreement means the consent shall be approved by the board of
Party B, but if such consent only approved by Party B, such consent shall not be
deemed as satisfied with the obtaining of written notice from Party B.


7.  INSURANCE


Party A shall maintain, with respect to the Leased Premises, public liability
insurance, insuring both parties against injury to persons or damage to property
on or about the Leased Premises. A copy of the policy or a certificate of
insurance shall be delivered to Party B on or before the commencement date and
no such policy shall be cancellable without ten (10) days prior written notice
to Party B.


8.  USE OF PROPERTY BY TENANT


Party B has the right to use the property for any reasonable purpose or to
sublease, assign, or license the use of the property to any sublessee, assignee,
or licensee, which or who shall use the property for any reasonable use.
 
 
 

--------------------------------------------------------------------------------

 


9.  DAMAGE TO DEMISED PREMISES


9.1  Abatement or Adjustment of Rent.  If the whole or any part of the Leased
Premises shall be damaged or destroyed by fire or other casualty after the
execution of this Lease and before the termination hereof, then in every case
the rent reserved in Article III herein and other charges, if any, shall be
abated or adjusted, as the case may be, in proportion to that portion of the
Leased Premises of which Party B shall be deprived on account of such damage or
destruction and the work of repair, restoration, rebuilding, or replacement or
any combination thereof.
 
9.2  Repairs and Restoration.  Party A agrees that in the event of the damage or
destruction of the Leased Premises, Party A forthwith shall proceed to repair,
restore, replace or rebuild the Leased Premises to substantially the condition
in which the same were immediately prior to such damage or destruction. Party A
thereafter shall diligently prosecute said work to completion without delay or
interruption except for events beyond the reasonable control of Party A.


10.  CONDEMNATION


All compensation awarded for any taking during the term, whether for the whole
or a portion of the Leased Premises, shall be the sole property of Party B,
whether such compensation shall be awarded for diminution in the value of, or
loss of, the leasehold or for diminution in the value of, or loss of, the fee in
the Leased Premises, or otherwise. Party A hereby assigns to Party B all of
Party A's right and title to and interest in any and all such compensation.


11.  DEFAULT


If Party A shall default in the performance or observance of any agreement or
condition in this Lease contained on its part to be performed or observed, and
if Party A shall not cure such default within thirty (30) days after notice from
Party B specifying the default , Party B may, at its option, without waiving any
claim for damages for breach of agreement, at any time thereafter cure such
default for the account of Party A and any amount paid or any contractual
liability incurred by Party B in so doing shall be deemed paid or incurred for
the account of Party A and Party A shall reimburse Party B therefor and save
Party B harmless therefrom. Provided, however, that Party B may cure any such
default as aforesaid prior to the expiration of said waiting period, without
notice to Party A if an emergency situation exists, or after notice to Party A ,
if the curing of such default prior to the expiration of said waiting period is
reasonably necessary to protect the Leased Premises or Party B's interest
therein or to prevent injury or damage to persons or property.


12.  Confidentiality


The Parties acknowledge and confirm any oral or written materials exchanged by
the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
The materials that is known or may be known by the Public (but not include the
materials disclosed by each party receiving the materials );



 
(b)
The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange; or



 
(c)
if any documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive whatever this Agreement is void, amended,
cancelled, terminated or unable to perform.



13.  Notices


Notices or other communications required to be given by any party pursuant to
this Agreement shall be in written and delivered personally or sent by
registered mail or postage prepaid mail or by a recognized courier service or by
facsimile transmission to the address of relevant each party or both parties set
forth below or other address of the party or of the other addressees specified
by such party from time to time. The date when the notice is deemed to be duly
served shall be determined as the follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the seventh (7th) day after the date when the air registered mail with
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery date to the internationally recognized courier
service agency; and (c) a notice sent by facsimile transmission is deemed duly
served upon the receipt time as is shown on the transmission confirmation of
relevant documents.

     
Party A:
 
 Dalian TOFA New Material Development Co., Ltd.,
Legal Address:
 
 South area, Lingang Industrial Area of Dalian Economic and Technology
Development Zone, Dalian 
Postcode:
   
Tel:
   
Fax:
       
Party B:
 
Dalian Xinding New Material Technology Consultancy Inc.
Legal Address:
 
Rm# 2122, Unit one, No. 112 Youhao Road, Zhongshan District, Dalian.
Postcode:
 
116011
Tel:
   
Fax:
   

 
14.  Applicable Law and Dispute Resolution
 

 
14.1
The execution, validity, performance and interpretation of this Agreement and
the disputes resolution under this Agreement shall be governed by PRC laws.

 
 
 

--------------------------------------------------------------------------------

 
 

 
14.2
The parties shall strive to settle any dispute arising from this Agreement
through friendly consultation.




 
14.3
In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each party can submit such matter to
Dalian Arbitration Commission in accordance with its then effective rules. The
arbitration shall take place in Dalian. The arbitration award shall be final
conclusive and binding upon both parties. If there is any dispute is in process
of arbitration, other then the matters in dispute, the Parties shall perform the
other rights and obligation pursuant to this Agreement.



15.  Miscellaneous
 

 
15.1
The headings contained in this Agreement are for the convenience of reference
only and shall not affect the interpretation, explanation or in any other way
the meaning of the provisions of this Agreement.




 
15.2
The Parties confirm that this Agreement shall constitute the entire agreement of
the Parties upon its effectiveness with respect to the subject matters therein
and supersedes and replaces all prior or contemporaneous verbal or/and written
agreements and understandings.




 
15.3
This Agreement shall be binding and benefit the successor of each Party and the
transferee allowed by each Party. Without the prior written notice by Party A,
Party B shall not transfer, pledge or dispose in other manners its rights,
interest and obligation pursuant to this Agreement.




 
15.4
Party B hereby agrees that, (i) if Party B is bankrupt, dissolved or shut down
by authorities, Party B agree to transfer the rights and obligation pursuant to
this Agreement to the person designated by Party A; (ii) Party A could transfer
its rights and obligation pursuant to this Agreement to other third parties.
Party A only needs to issue a written notice to Party B for such transfer and no
need to obtain the consent by Party B.




 
15.5
Any delay of performing the rights under the Agreement by either Party shall not
be deemed the waiver of such rights and would not affect the future performance
of such rights.




 
15.6
If any provision of this Agreement is judged as void, invalid or non-enforceable
according to relevant laws, the provision shall be deemed invalid only within
the applicable area of the PRC Laws, and the validity, legality and
enforceability of the other provisions hereof shall not be affected or impaired
in any way. The Parties shall cease performing such void, invalid or
non-enforceable provisions and replace those void, invalid or non-enforceable
provisions with valid provisions to the extent which such provisions could be
valid, effective and enforceable.

 
 
 

--------------------------------------------------------------------------------

 
 
15.7
Any matters excluded in this Agreement shall be negotiated by the Parties. Any
amendment and supplement of this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed as a part of this Agreement and shall have the same legal effect as this
Agreement.



15.8
This Agreement is executed with four (4) original copies; each Party holds two
(2) original copies and each original copy has the same legal effect.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.


Party A: Dalian TOFA New Material Development Co., Ltd.
Legal/Authorized Representative:                                              
Name:
Position:
Party B: Dalian Xinding New Material Technology Consultancy Inc.
Legal/Authorized Representative:                                              
Name:
Position:
 
 
 

--------------------------------------------------------------------------------

 